      Case 2:17-cr-00181-JTM-DMD Document 352 Filed 08/28/19 Page 1 of 1



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                                    CRIMINAL NO. 17‐181

VERSUS                                                      SECTION "H"

CHAD ALLEN SCOTT
                                      NOTICE OF HEARING
Take Notice that this criminal case has been set for a Custody/Bond Hearing on SEPTEMBER 4,
2019 at 11:00 A.M. before U.S. DISTRICT JUDGE JANE TRICHE MILAZZO, Federal Courthouse
Building, Courtroom C‐224, 500 Poydras Street, New Orleans, LA 70130.

          **IMPORTANT NOTE: PHOTO I.D. IS REQUIRED TO ENTER THE BUILDING**
     PERSONS ON BOND MUST REPORT TO THE DEPUTY U.S. MARSHAL IMMEDIATELY OUTSIDE THE AFORESAID
              COURTROOM FOR EVALUATION AND SEARCH 15 MINUTES PRIOR TO APPEARANCE.


DATE: August 28, 2019                               WILLIAM W. BLEVINS, CLERK

TO:                                                 by:    Erin Mouledous
Chad Allen Scott (on Bond)                                Case Manager

Counsel: MATTHEW M. COMAN                           AUSA:
Garcia & Artigliere                                 CHARLES A. MIRACLE
400 Poydras Street                                  TIMOTHY ADAM DUREE
Suite 2045                                          DIIDRI WELLS ROBINSON
New Orleans, LA 70130

STEPHEN MICHAEL GARCIA                              U.S. Marshal
Garcia Artigliere & Medby
One World Trade Center                              U.S. Probation Office ‐ U.S. Pretrial Services
Ste. 1950
Long Beach, CA 90831                                JUDGE JANE TRICHE MILAZZO


                                                    FOREIGN LANGUAGE INTERPRETER:
                                                      NONE

If you change address,
notify Clerk of Court                               SA R. D. Hardgrave, FBI
by phone, 504‐589‐7600                              R.Hardgrave@ic.fbi.gov
